DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021 was filed before the mailing date of the first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” in Figs. 2 and 7 has been used to designate both the apertures (specification page 13 line 19) and the mechanism (specification page 13 line 17 and page 15 line 12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Reference numeral “24” is used to refer to both the apertures (page 13, lines 15-22) and the mechanism (page 15, line 12).  
Appropriate correction is required.

Claim Objections
Claims 5 and 16 objected to because of the following informalities:  
In claim 5 – “a least one” should be “at least one”.  
In claim 16 – “thrombus” should be preceded by an appropriate article, such as “a”, “an”, “the”, “said”, or other articles.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanism…for” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the present case, in claim 8, “a mechanism…for controlling and actuating the suction flow” is interpreted as a manually operated valve (specification page 7 line 21 and mechanism 24 in Figs. 2 & 7) and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "The kit according to claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, for the purposes of this Office action, claim 12 will be treated as if depending on claim 8. Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. No. 2018/0064462 A1 (Walzman) in view of U.S. Pat. App. No. 2013/0138053 A1 (Shippert).
Regarding claim 1, Walzman teaches: A catheter for removing a thrombus from the interior surface of a blood vessel (see microcatheter 100 in Fig. 3; see also Abstract – “invention provides several aspects designed to…remove a clot”), comprising:
a tubular body having a hollow interior, an exterior surface, and a distal end (see Fig. 3 – microcatheter 100 comprises a tubular body, a hollow interior, an exterior surface, and front hole 140; see also para. [0188] describing the dimensions of the exterior surface of microcatheter 100 and para. [0190] describing the dimensions of the interior surface of microcatheter 100); and
	apertures (see side holes 110 in Fig. 3),
wherein the distal end of the catheter is inserted into the blood vessel and a suction is applied to the proximal end of the catheter to aspirate the thrombus from the blood vessel (see para. [0180] – “the side holes 110 and the front hole 140 are capable of ejecting fluid…into the vasculature of a patient”, side holes 110 are also capable of sucking in fluid from the vasculature of a patient into the interior of the catheter 100; see also Abstract – the described invention provides aspects to remove a clot via aspiration).
However, Walzman does not explicitly teach the plurality of protrusions extending upwardly from the exterior surface, wherein each protrusion comprises an aperture, or that a suction is applied to the proximal end of the catheter to aspirate the thrombus from the blood vessel, as required by the claim.
Shippert teaches a catheter (see cannula and handle system 100) comprising: 
a tubular body having a hollow interior, an exterior surface, a proximal end, and a distal end (see tubular body of cannula 100 having a hollow interior, an exterior surface, a proximal portion 124, and distal portion 112 in Figs 1 and 2); and
a plurality of protrusions extending upwardly from the exterior surface, wherein each protrusion comprises an aperture (see plurality of holes 120 in Figs. 1 and 2; see also para. [0053] – “additional features can be incorporated into the inlet 116. For instance, the outer surface of the cannula 104 adjacent the holes 120 can be raised or lifted, forming a rasp, to facilitate breaking up tissue during tissue collection”),
wherein the distal end of the catheter is inserted into the blood vessel and a suction is applied to the proximal end of the catheter to aspirate the thrombus from the blood vessel (see para. [0042] – “practitioner inserts the inlet 116 of the cannula 104 into an area of a body from which tissues is to be extracted”; see also para. [0041] – “the handle 108 may further include a hose or conduit coupler 132 that acts to secure a vacuum hose or conduit to the cannula and handle system 100”; see also para. [0042] – the cannula and handle system 100 is adapted to draw in tissue collected at the inlet 116 and passed through the outlet 128).
Walzman and Shippert are considered to be analogous to the claimed invention because they are in the same field of medical devices for removing tissue from a body. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Walzman to incorporate the teachings of Shippert by including protrusions extending from the exterior surface of the catheter adjacent the apertures and providing suction at the proximal end of the catheter. Doing so would improve the device’s mechanical break up of a clot inside vessels and to remove the clot via aspiration, as taught by Walzman (Abstract).
Regarding claim 2, Walzman and Shippert teach the invention as discussed above in claim 1. Additionally, Shippert teaches: wherein each of the plurality of protrusions further comprises a top surface and a perimetrical side wall extending between the top surface and the exterior of the catheter (see Figs. 1, 2, & 4 – each protrusion comprises a perimetrical side wall and a top surface containing the aperture; see also para. [0053] – “the outer surface of the cannula 104 adjacent the holes 120 can be raised or lifted”), wherein the aperture is in the top surface (the apertures are in a top surface formed as a result of the outer surface adjacent the holes 120 being raised).
Regarding claim 4, Walzman and Shippert teach the invention as discussed above in claim 1. Additionally, Walzman teaches different arrangements for the apertures (see para. [0182] – the side holes 110 can be evenly spaced, randomly spaced, or spaced in a repeating pattern around the circumference of the microcatheter 100). Therefore, the modified device from claim 1 can have two or more adjacent protrusions as required by claim 4. In addition, Shippert teaches: and wherein the at least two or more adjacent protrusions are located on opposite sides of the exterior surface of the catheter (see para. [0061] – "providing the holes 120 on top, bottom, first side and second side portions of a cannula 104 tip portion 120”; see also para. [0052] – “a pair of holes 122 are opposite one another”).
Regarding claim 5, Walzman and Shippert teach the invention as discussed above in claim 1. Additionally, Walzman teaches: wherein a maximum cross-sectional dimension of a least one of the apertures is about 1.5 millimeters to about 2.5 millimeters (see para. [0189] – “the side holes 110 are of a width at their widest point of between 17 French and 0.01 French”; see also para. [0152] – “the French unit of measure is equivalent to three times the diameter in millimeters (mm)”). Therefore, Walzman discloses the claimed ranges. Shippert also discloses the claimed ranges. See for example para. [0061] – “cannula can have an interior pathway 204 with a diameter from about 2mm to about 5mm, +- 0.1mm”. See also para. [0046] – “The holes 120 may be sized so that they are at least 0.0005'' [(0.0127mm)] smaller in diameter than the inner diameter of the interior pathway 204 of the cannula 104”. Therefore, Shippert also teaches that the holes 120 may have a maximum cross-sectional size between about 2mm and about 5mm, which is within the claimed range.
Regarding claim 7, Walzman and Shippert teach the invention as discussed above in claim 1. Additionally, Walzman teaches: wherein the apertures are located between a mid-point of the catheter and the distal end (see Fig. 3 – the apertures 110 are located between a midpoint of the catheter and the front hole 140). 
Regarding claim 15, Walzman teaches: A method of removing a thrombus from a blood vessel in a mammal (see microcatheter 100 in Fig. 3; see also Abstract – “invention provides several aspects designed to…remove a clot”), the method comprising:
inserting a catheter into the blood vessel of the mammal (see para. [0180] – “the side holes 110 and the front hole 140 are capable of ejecting fluid…into the vasculature of a patient”, side holes 110 are also capable of sucking in fluid from the vasculature of a patient into the interior of the catheter 100; see also Abstract – the described invention provides aspects to remove a clot via aspiration), wherein the catheter comprises:
a tubular body having a hollow interior, an exterior surface, a proximal end, and a distal end (see Fig. 3 – microcatheter 100 comprises a tubular body, a hollow interior, an exterior surface, and front hole 140; see also para. [0188] describing the dimensions of the exterior surface of microcatheter 100 and para. [0190] describing the dimensions of the interior surface of microcatheter 100); and
apertures (see side holes 110 in Fig. 3).
However, Walzman does not explicitly teach the plurality of protrusions extending upwardly from the exterior surface, wherein each protrusion comprises an aperture, or aspirating the thrombus by applying a suction to the distal end of the tubular body of the catheter to create a suction flow, as required by the claim.
Shippert teaches a catheter (see cannula and handle system 100) comprising: 
a tubular body having a hollow interior, an exterior surface, a proximal end, and a distal end (see tubular body of cannula 100 having a hollow interior, an exterior surface, a proximal portion 124, and distal portion 112 in Figs 1 and 2); and
a plurality of protrusions extending upwardly from the exterior surface, wherein each protrusion comprises an aperture (see plurality of holes 120 in Figs. 1 and 2; see also para. [0053] – “additional features can be incorporated into the inlet 116. For instance, the outer surface of the cannula 104 adjacent the holes 120 can be raised or lifted, forming a rasp, to facilitate breaking up tissue during tissue collection”); and
aspirating the thrombus by applying a suction to the distal end of the tubular body of the catheter to create a suction flow (see para. [0042] – “extraction of tissue is generally performed in association with the application of a vacuum at the holes 120 of the inlet 116, by connecting the outlet 128 of the cannula 104 to a vacuum source”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Walzman to incorporate the teachings of Shippert by including protrusions extending from the exterior surface of the catheter adjacent the apertures and providing suction at the proximal end of the catheter to aspirate the thrombus. Doing so would improve the device’s mechanical break up of a clot inside vessels and to remove the clot via aspiration, as taught by Walzman (Abstract).
Regarding claim 17, Walzman and Shippert teach the invention as discussed above in claim 15. Additionally, Walzman teaches: wherein the aspirating comprises connecting a syringe having an actuator to the proximal end of the catheter and withdrawing the actuator to create the suction in the catheter (see para. [0069] – continuous aspiration with a 50-ml syringe is used to extract the thrombus).
Regarding claim 18, Walzman and Shippert teach the invention as discussed above in claim 15. Additionally, Walzman teaches: wherein a maximum cross-sectional dimension of at least one of the apertures is about 1.5 millimeters to about 2.5 millimeters (see para. [0189] – “the side holes 110 are of a width at their widest point of between 17 French and 0.01 French”; see also para. [0152] – “the French unit of measure is equivalent to three times the diameter in millimeters (mm)”). Therefore, Walzman discloses the claimed ranges. Shippert also discloses the claimed ranges. See for example para. [0061] – “cannula can have an interior pathway 204 with a diameter from about 2mm to about 5mm, +- 0.1mm”. See also para. [0046] – “The holes 120 may be sized so that they are at least 0.0005'' [(0.0127mm)] smaller in diameter than the inner diameter of the interior pathway 204 of the cannula 104”. Therefore, Shippert also teaches that the holes 120 may have a maximum cross-sectional size between about 2mm and about 5mm, which is within the claimed range.
Regarding claim 19, Walzman and Shippert teach the invention as discussed above in claim 15. Additionally, Walzman teaches different arrangements for the apertures (see para. [0182] – the side holes 110 can be evenly spaced, randomly spaced, or spaced in a repeating pattern around the circumference of the microcatheter 100). Therefore, the modified device from claim 15 can have two or more adjacent protrusions as required by claim 19. In addition, Shippert teaches: and wherein the at least two or more adjacent protrusions are located on opposite sides of the exterior surface of the catheter (see para. [0061] – "providing the holes 120 on top, bottom, first side and second side portions of a cannula 104 tip portion 120”; see also para. [0052] – “a pair of holes 122 are opposite one another). Additionally, Walzman teaches: wherein a maximum cross-sectional dimension of at least one of the apertures is about 1.5 millimeters to about 2.5 millimeters (see para. [0189] – “the side holes 110 are of a width at their widest point of between 17 French and 0.01 French”; see also para. [0152] – “the French unit of measure is equivalent to three times the diameter in millimeters (mm)”). Therefore, Walzman discloses the claimed ranges. Shippert also discloses the claimed ranges. See for example para. [0061] – “cannula can have an interior pathway 204 with a diameter from about 2mm to about 5mm, +- 0.1mm”. See also para. [0046] – “The holes 120 may be sized so that they are at least 0.0005'' [(0.0127mm)] smaller in diameter than the inner diameter of the interior pathway 204 of the cannula 104”. Therefore, Shippert also teaches that the holes 120 may have a maximum cross-sectional size between about 2mm and about 5mm, which is within the claimed range. Additionally, Walzman teaches: wherein the apertures are located between a mid-point of the catheter and the distal end (see Fig. 3 – the apertures 110 are located between a midpoint of the catheter and the front hole 140).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. No. 2018/0064462 A1 (Walzman) in view of U.S. Pat. App. No. 2013/0138053 A1 (Shippert) further in view of U.S. Patent No. 4,391,276 (Lazarus).
Regarding claim 3, Walzman and Shippert teach the invention as discussed above in claim 1. However, neither Walzman nor Shippert disclose: wherein each of the plurality of protrusions has a cross-sectional dimension that is at least two times greater than a distance between the top surface of the protrusion and the exterior surface of the catheter.
Lazarus teaches a catheter comprising a tubular body and plurality of protrusions comprising an aperture (see Figs. 1-4 & 2a). In addition, Lazarus teaches: wherein each of the plurality of protrusions has a cross-sectional dimension that is at least two times greater than a distance between the top surface of the protrusion and the exterior surface of the catheter (see col. 2 lines 11-13 – “typical sidewall openings for a cannula of the instant invention have diameters of from about 0.01 to about 2.0 millimeters”; see also col. 2 lines 36-38 – “protrusions projecting a distance of about 0.01 to about 1.0 millimeter from the exterior surface are particularly useful”; therefore, Lazarus teaches protrusions having cross-sectional dimensions that are at least two times greater than a distance between the top surface of the protrusion and the exterior surface of the catheter).
Lazarus is considered to be analogous to the claimed invention because it is in the same field of medical devices for removing tissue from a body. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Walzman and Shippert to incorporate the teachings of Lazarus by making the protrusions have a cross-sectional dimension that is at least two times greater than the distance between the top surface of the protrusion and the exterior surface of the catheter. Such a modification would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The catheter as disclosed by Lazarus provides the dimensions for the protrusions and apertures as claimed and teaches that “protrusions need not be overly large to be effective” (see col. 3 line 35). 
Regarding claim 6, Walzman and Shippert teach the invention as discussed above in claim 1. However, neither Walzman nor Shippert explicitly disclose that the apertures are separated by an average distance of about 4-6mm, as required by claim 6. Walzman teaches that the side holes 110 can be evenly spaced, randomly spaced, or spaced in a repeating pattern around the circumference of the microcatheter 100 (see para. [0182]). Walzman also provides various distances that the side holes 110 are present on the distal end (see para. [0183]). Lazarus teaches that “a catheter may have from about six to about 100, or more, sidewall openings” (see col. 2 lines 50-51).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Walzman and Shippert to incorporate the teachings of Lazarus by modifying the number of apertures present over a specific distance on the distal end. Such a modification would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. For example, one of ordinary skill in the art can choose to have 20 apertures evenly spaced over 10 cm of the distal end. In such an instance, the apertures are separated by an average distance of 5 mm, which is within the claimed range. 

Claims 8, 9, 11, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. No. 2018/0064462 A1 (Walzman) in view of U.S. Pat. App. No. 2013/0138053 A1 (Shippert) further in view of U.S. Pat. App. No. 2018/0207397 A1 (Look).
Regarding claim 8, as stated previously in this Office Action, “a mechanism…for controlling and actuating the suction flow” is interpreted as a manually operated valve (specification page 7 line 21 and mechanism 24 in Figs. 2 & 7) and equivalents thereof.
Walzman teaches: A kit for removing a thrombus from the interior surface of a blood vessel (see Abstract – “The described invention provides several aspects designed to…remove a clot via aspiration”), the kit comprising:
a catheter comprising (see microcatheter 100 in Fig. 3):
a tubular body having a hollow interior, an exterior surface, a proximal end, and a distal end (see Fig. 3 – microcatheter 100 comprises a generally tubular body, a hollow interior, an exterior surface, and front hole 140; see also para. [0188] describing the dimensions of the exterior surface of microcatheter 100 and para. [0190] describing the dimensions of the interior surface of microcatheter 100); and
apertures (see side holes 110 in Fig. 3),
wherein the distal end of the catheter is inserted into the blood vessel and a suction is applied to the proximal end of the catheter to aspirate the thrombus from the blood vessel (see para. [0180] – “the side holes 110 and the front hole 140 are capable of ejecting fluid…into the vasculature of a patient”, side holes 110 are also capable of sucking in fluid from the vasculature of a patient into the interior of the catheter 100).
However, Walzman does not explicitly teach the plurality of protrusions extending upwardly from the exterior surface, wherein each protrusion comprises an aperture, or aspirating the thrombus by applying a suction to the distal end of the tubular body of the catheter to create a suction flow, as required by the claim.
Shippert teaches a catheter (see cannula and handle system 100) comprising: 
a tubular body having a hollow interior, an exterior surface, a proximal end, and a distal end (see tubular body of cannula 100 having a hollow interior, an exterior surface, a proximal portion 124, and distal portion 112 in Figs 1 and 2); and
a plurality of protrusions extending upwardly from the exterior surface, wherein each protrusion comprises an aperture (see plurality of holes 120 in Figs. 1 and 2; see also para. [0053] – “additional features can be incorporated into the inlet 116. For instance, the outer surface of the cannula 104 adjacent the holes 120 can be raised or lifted, forming a rasp, to facilitate breaking up tissue during tissue collection”),
wherein the distal end of the catheter is inserted into the blood vessel and a suction is applied to the proximal end of the catheter to aspirate the thrombus from the blood vessel (see para. [0042] – “practitioner inserts the inlet 116 of the cannula 104 into an area of a body from which tissues is to be extracted”; see also para. [0041] – “the handle 108 may further include a hose or conduit coupler 132 that acts to secure a vacuum hose or conduit to the cannula and handle system 100”; see also para. [0042] – the cannula and handle system 100 is adapted to draw in tissue collected at the inlet 116 and passed through the outlet 128);
a suction device connected to the proximal end of the catheter (see para. [0042] – “connecting the outlet 128 of the cannula 104 to a vacuum source”), wherein the suction device introduces a negative pressure and a suction flow into the catheter (see para. [0042] – “extraction of tissue is generally performed in association with the application of a vacuum at the holes 120 of the inlet 116, by connecting the outlet 128 of the cannula 104 to a vacuum source”).
Shippert also discloses that “the handle 108 may further include a hose or conduit coupler 132 that acts to secure a vacuum hose or conduit to the cannula and handle system 100.” (see para. [0041]). Shippert additionally teaches that “a coupler or locking mechanism can be integrated into the system 100” (see para. [0044]) and that “the coupler is a Luer lock” (see Claim 12). However, neither Walzman nor Shippert explicitly disclose the mechanism for controlling and actuating the suction flow, as required by the claim. 
Look describes a system for removal of blood and thrombotic material comprising a tubular body and a mechanism located between the proximal end of the catheter and the suction device for controlling and actuating the suction flow (see para. [0112] – “a pressure/vacuum valve 32 is used to turn the vacuum on and off…Such a valve is advantageous with respect to manual or electronic valve systems).
Look is considered to be analogous to the claimed invention because it is in the same field of medical devices for removing tissue from a body. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Walzman and Shippert to incorporate the teachings of Look by replacing the Luer lock described in Shippert with a mechanism for controlling and actuating suction flow between the proximal end of the catheter and the suction device, such as a manually operated valve. Such a modification would be the simple substitution of one known element (Luer lock) for another (manually operated valve), for the purpose of controlling and actuating suction flow. One of ordinary skill in the art would reasonably expect that in order to control and actuate suction flow in a catheter, a valve may be included between a proximal end of the catheter and vacuum source, as taught by Look (see para. [0112]).
Regarding claim 9, Walzman, Shippert, and Look teach the invention as discussed above in claim 8. Additionally, Shippert teaches: wherein each of the plurality of protrusions further comprises a top surface and a perimetrical side wall extending between the top surface and the exterior of the catheter (see Figs. 1, 2, & 4 – each protrusion comprises a perimetrical side wall and a top surface containing the aperture; see also para. [0053] – “the outer surface of the cannula 104 adjacent the holes 120 can be raised or lifted”), wherein the aperture is in the top surface (the apertures are in a top surface formed as a result of the outer surface adjacent the holes 120 being raised).
Regarding claim 11, Walzman, Shippert, and Look teach the invention as discussed above in claim 8. Additionally, Walzman teaches different arrangements for the apertures (see para. [0182] – the side holes 110 can be evenly spaced, randomly spaced, or spaced in a repeating pattern around the circumference of the microcatheter 100). Therefore, the modified device from claim 8 can have two or more adjacent protrusions as required by claim 11. In addition, Shippert teaches: and wherein the at least two or more adjacent protrusions are located on opposite sides of the exterior surface of the catheter (see para. [0061] – "providing the holes 120 on top, bottom, first side and second side portions of a cannula 104 tip portion 120”; see also para. [0052] – “a pair of holes 122 are opposite one another).
Regarding claim 13, Walzman, Shippert, and Look teach the invention as discussed above in claim 8. Additionally, Walzman teaches: wherein the aspirating comprises connecting a syringe having an actuator to the proximal end of the catheter and withdrawing the actuator to create the suction in the catheter (see para. [0069] – continuous aspiration with a 50-ml syringe is used to extract the thrombus).
Regarding claim 14, Walzman, Shippert, and Look teach the invention as discussed above in claim 8. Additionally, Look teaches: wherein the mechanism for controlling and actuating the suction flow is a manually operated valve (see para. [0112] – “a pressure/vacuum valve 32 is used to turn the vacuum on and off…Such a valve is advantageous with respect to manual or electronic valve systems”).
Regarding claim 20, Walzman and Shippert teach the invention as discussed above in claim 15. Additionally, Walzman teaches: wherein a syringe is used to provide the suction (see para. [0069] – continuous aspiration with a 50-ml syringe is used to extract the thrombus). In addition, Look teaches: and wherein the suction flow is controlled by a manually operated valve (see para. [0112] – “a pressure/vacuum valve 32 is used to turn the vacuum on and off…Such a valve is advantageous with respect to manual or electronic valve systems”).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. No. 2018/0064462 A1 (Walzman) in view of U.S. Pat. App. No. 2013/0138053 A1 (Shippert) further in view of U.S. Pat. App. No. 2018/0207397 A1 (Look) further in view of U.S. Patent No. 4,391,276 (Lazarus).
Regarding claim 10, Walzman, Shippert, and Look teach the invention as discussed above in claim 8. However, neither Walzman, Shippert, nor Look disclose: wherein each of the plurality of protrusions has a cross-sectional dimension that is at least two times greater than a distance between the top surface of the protrusion and the exterior surface of the catheter.
Lazarus teaches a catheter comprising a tubular body and plurality of protrusions comprising an aperture (see Figs. 1-4 & 2a). In addition, Lazarus teaches: wherein each of the plurality of protrusions has a cross-sectional dimension that is at least two times greater than a distance between the top surface of the protrusion and the exterior surface of the catheter (see col. 2 lines 11-13 – “typical sidewall openings for a cannula of the instant invention have diameters of from about 0.01 to about 2.0 millimeters”; see also col. 2 lines 36-38 – “protrusions projecting a distance of about 0.01 to about 1.0 millimeter from the exterior surface are particularly useful”; therefore, Lazarus teaches protrusions having cross-sectional dimensions that are at least two times greater than a distance between the top surface of the protrusion and the exterior surface of the catheter).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Walzman and Shippert to incorporate the teachings of Lazarus by making the protrusions have a cross-sectional dimension that is at least two times greater than the distance between the top surface of the protrusion and the exterior surface of the catheter. Such a modification would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The catheter as disclosed by Lazarus provides the dimensions for the protrusions and apertures as claimed and teaches that “protrusions need not be overly large to be effective” (see col. 3 line 35). 
Regarding claim 12, Walzman, Shippert, and Look teach the invention as discussed above in claim 8. Additionally, both of Walzman and Shippert disclose: wherein the maximum dimension of at least one of the apertures is about 1.5 millimeters to about 2.5 millimeters (see para. [0189] – “the side holes 110 are of a width at their widest point of between 17 French and 0.01 French”; see also para. [0152] – “the French unit of measure is equivalent to three times the diameter in millimeters (mm)”). Therefore, Walzman discloses the claimed ranges. Shippert also discloses the claimed ranges. See for example para. [0061] – “cannula can have an interior pathway 204 with a diameter from about 2mm to about 5mm, +- 0.1mm”. See also para. [0046] – “The holes 120 may be sized so that they are at least 0.0005'' [(0.0127mm)] smaller in diameter than the inner diameter of the interior pathway 204 of the cannula 104”. Therefore, Shippert also teaches that the holes 120 may have a maximum cross-sectional size between about 2mm and about 5mm, which is within the claimed range.
In addition, Walzman teaches: wherein the apertures are located between a mid-point of the catheter and the distal end (see Fig. 3 – the apertures 110 are located between a midpoint of the catheter and the front hole 140).
However, neither Walzman, Shippert, nor Look explicitly disclose: wherein the apertures are separated by an average distance of about 4 millimeters to about 6 millimeters, as required by claim 12. Walzman teaches that the side holes 110 can be evenly spaced, randomly spaced, or spaced in a repeating pattern around the circumference of the microcatheter 100 (see para. [0182]). Walzman also provides various distances that the side holes 110 are present on the distal end (see para. [0183]). Lazarus teaches that “a catheter may have from about six to about 100, or more, sidewall openings” (see col. 2 lines 50-51).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Walzman and Shippert to incorporate the teachings of Lazarus by modifying the number of apertures present over a specific distance on the distal end. Such a modification would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. For example, one of ordinary skill in the art can choose to have 20 apertures evenly spaced over 10 cm of the distal end. In such an instance, the apertures are separated by an average distance of 5 mm, which is within the claimed range. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. No. 2018/0064462 A1 (Walzman) in view of U.S. Pat. App. No. 2013/0138053 A1 (Shippert), further in view of U.S. Patent No. 10,188,409 (Smalling), further in view of WIPO App. No. 99/04701 A1 (McGuckin).
Regarding claim 16, which depends on claim 15, Walzman and Shippert teach the invention as discussed above in claim 15. However, neither Walzman nor Shippert disclose the repeated insertion and withdrawal of the catheter from the blood vessel to dislodge the thrombus before aspiration.
McGuckin teaches a method and apparatus for clearing lumens of thrombolytic material (Abstract) wherein a catheter is repeatedly inserted and partially withdrawn from the blood vessel of the mammal to dislodge thrombus from an interior surface of the blood vessel before aspirating the thrombus. See page 25, “Statement Under Article 12”, 3rd paragraph – “the invention most desirably and effectively removes the thrombolytic material by contact of one or more locales of maximum deflection of the rotating wire and the inner surface of the lumen wall to scour and remove adherent thrombus therefrom.” See also, page 26, 2nd paragraph – “when using such prior means, it is necessary to repeatedly remove the means from and reinsert the means into the patient’s lumen, since the thrombolytic material is conventionally collected on the means as the means is moved axially within the lumen to encounter the thrombolytic material to be removed.” Additionally, McGuckin teaches aspiration of the thrombus (see page 7, middle – “applying suction to the sheath to remove liquid thrombolytic material from the shunt interior”; see also the last step in Figure 1(b)).
McGuckin is considered to be analogous to the claimed invention because it is in the same field of medical devices for removing tissue from a body, more specifically, McGuckin teaches a method and apparatus for clearing lumens of thrombolytic material (Abstract). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of Walzman and Shippert to incorporate the teachings of McGuckin by including a step of repeatedly inserting and partially withdrawing the catheter within a blood vessel. One of ordinary skill in the art would appreciate that if the thrombolytic material is not of an amount/size to at least substantially block the lumen of interest, the catheter may pass longitudinally by the thrombolytic material without removing any significant part of the undesirable thrombolytic material from the lumen (see McGuckin page 26, 2nd paragraph). Therefore, one of ordinary skill in the art would recognize that an added step of repeatedly removing the catheter from and reinserting the catheter into the patient’s lumen, as taught by McGuckin, is necessary in order to better break up a clot inside a blood vessel, as taught by Walzman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD DAKKAK whose telephone number is (571)272-0567. The examiner can normally be reached Mon-Fri: 9AM - 5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIHAD DAKKAK/             Examiner, Art Unit 3781                                                                                                                                                                                           

/Benjamin J Klein/Primary Examiner, Art Unit 3781